MEMORANDUM OPINION
                                         No. 04-10-00676-CV

                                          David DORNAK,
                                             Appellant

                                                  v.

                 Dr. Hector SAMANIEGO, M.D. and Dr. Hector X. Samaniego, P.A.,
                                        Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CI-16805
                           Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: July 27, 2011

DISMISSED FOR WANT OF PROSECUTION

           On February 18, 2011, this court ordered appellant to provide written proof to this court

no later than March 4, 2011 that the reporter’s fee has been paid or arrangements have been

made to pay the reporter’s fee. Our order informed appellant that if he failed to respond within

the time provided, appellant’s brief will be due within thirty (30) days from the date of this order,

and the court would only consider those issues or points raised in appellant’s brief that do not

require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c). Because appellant did not
                                                                                      04-10-00676-CV


pay for the reporter’s record, on May 5, 2011, this court issued an order directing appellant to file

a brief, without benefit of the reporter’s record, no later than June 3, 2011. Appellant did not

respond. Accordingly, on June 24, 2011, this court ordered appellant to show cause in writing no

later than July 11, 2011 why this appeal should not be dismissed for want of prosecution. TEX.

R. APP. P. 38.8(a). Our order informed appellant that failure to respond by July 11, 2011 would

result in dismissal of this appeal. TEX. R. APP. P. 38.8(a), 42.3(b),(c). Appellant did not

respond; therefore, this appeal is dismissed for want of prosecution.



                                                              PER CURIAM




                                                -2-